ANDERSON, PAUL H., Justice
(concurring).
I agree with the majority that the district court did not err in its application of Minn.Stat. § 259.57, subd. 2(c) (2012). I also agree that the district court did not abuse its discretion by determining that it is in the best interests of P.U.K. and D.F.K. to be adopted by the foster parents. However, I write separately to supplement the majority’s analysis of the statute and more fully explain why I conclude that the dissent’s interpretation is inconsistent with the plain statutory language.
The statute we must interpret in this case is Minn.Stat. § 259.57, subd. 2(c), which provides in relevant part:
In reviewing adoptive placement and in determining appropriate adoption, the court shall consider placement, consistent with the child’s best interests and in the following order, with (1) a relative or relatives of the child, or (2) an important friend with whom the child has resided or had significant contact.
(Emphasis added.) The dissent, along with Justice Wright in her concurrence/dissent, contends that the majority ignores the word “placement” by focusing on the word “consider.” According to the dissent, section 259.57, subdivision 2(c) requires the district court to consider placement “in the specified order, not that the statutory best interest factors be considered in the specified order” and the majority’s interpretation “conflates consideration of placement with consideration of the best interest factors.” The dissent concludes that Minn.Stat. § 259.57, subd. 2(c) imposes an order of priority between competing classes of petitioners. Thus, a district court — when faced with competing petitions from both classes — must consider placement first with the relatives. Only if the district court determines that such a placement is inconsistent with a child’s best interests may the court consider placement with the second class — an important friend with whom the child has resided or had significant contact — such as the foster parents, S.G. and L.G.
In reaching its conclusion, the dissent claims that the reasoning in the majority’s opinion is flawed. While I concede that section 259.57, subdivision 2(c) is not a model of clarity, I reach a different result. In doing so, I conclude that the dissent’s interpretation of the statute suffers from the very flaw the dissent attributes to the majority. By linking the word “placement” with the phrase “in the following order,” the dissent overlooks the most critical language in Minn.Stat. § 259.57, subd. 2(c), which expressly states that “the court shall consider placemen^ ] consistent with the child’s best interests.” As I read the statute, the phrase “best interests,” by definition, requires comparison. See The American Heritage Dictionary of the English Language 172 (5th ed.2011) (defining best as “surpassing all others in excellence, achievement, or quality”); see also Nat’l Hells Canyon Ass’n v. Fed. Power Comm’n, 237 F.2d 777, 784 (D.C.Cir.1956).1
In the context of this statute, the relevant comparison is between the competing petitions for adoption. Accordingly, the district court must “consider placement ... with (1) a relative or relatives of the *129child, or (2) an important friend with whom the child has resided and had significant contact.” Minn.Stat. § 259.57, subd. 2(c). Under the plain meaning of the statute, the court must exercise its discretion to determine which placement is consistent with the child’s best interests by, at a minimum, employing the statutory factors set forth in Minn.Stat. § 260C.212, subd. 2(b) (2012). When doing so, the statute dictates that the court conduct a comparative analysis. In my view, this interpretation of the statute is most credible based on the Legislature’s removal of the “preference” for relatives that existed in older versions of the statute and because the statute must be interpreted in light of the background principle enunciated in section 259.57, subdivision 2(a). Section 259.57, subdivision 2(a) states that “[t]he policy of the state of Minnesota is to ensure that the best interests of children are met by requiring an individualized determination of the needs of the child and how the adoptive placement will serve the needs of the child.”
In essence, the Legislature has set up a simple scheme that reflects a common instruction often given to children learning to cross the street: “first look left, and then look right.” The dissent contends that the district court must “look left.” If no traffic is coming — i.e., if placement with the relatives would be consistent with the best interests of the children — then it is time to cross the street. But the statute quite sensibly requires the district court to also “look right” so that the court may make a fully informed, comparative determination as to which placement is best. To be sure, the statute requires that the district court “look left” before it “looks right.” That is the import of the clause, “in the following order.” Minn.Stat. § 259.57, subd. 2(c). And after the district court analyzes both petitions, nothing in the statute prohibits the court from “looking left” again. But the statute’s plain language mandates that the court must at a minimum look both ways. MinmStat. § 259.57, subd. 2(c).
For the foregoing reasons, I cannot conclude, as the dissent does, that the statute imposes an order of priority that essentially reinstates the preference for relatives that the Legislature has specifically excised from the statute. I therefore join the majority’s opinion in full.

. In English grammar, "best” is the superlative form of the comparative adjectives good, better, and best. See Bryan A. Gamer, Carrier’s Modem American Usage 171 (3d ed.2009). Strictly speaking, the superlative is only needed when more than two objects are being compared. Id. However, use of the superlative with two objects is ubiquitous, e.g., "best of the pair.” Id. And the use of the superlative in the context of the adoption statute makes sense given that the statute contemplates the court’s review of multiple petitions.